Case 2:16-cv-02978-JAD-NJK Document 130-20 Filed 12/14/18 Page 1 of 12




                         EXHIBIT 18
Excerpts of Oct. 27, 2017 Deposition of Douglas
 Hollon as Experian’s 30(b)(6) witness, Leoni
     Case 2:17-cv-01408-RFB-VCF
     Case 2:16-cv-02978-JAD-NJK Document
                                Document 130-20 Filed11/01/18
                                         90-23 Filed  12/14/18 Page
                                                                Page22ofof336
                                                                           12
                                  &21),'(17,$/

1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2
         DAVID LEONI,          ) Case No. 2:17-cv-01408-RFB-VCF
3                              )
              Plaintiff,       ) Judge Richard F. Boulware, II
4        V.                    )
                               )
5        EXPERIAN INFORMATION )
         SOLUTIONS, INC.,      )
6        And MILITARY STAR,    )
                               )
7             Defendants.      )
8         * * * * * * * * * * * * * * * * * * * * * * * * * * *
9
                            CONFIDENTIAL
10         ORAL DEPOSITION OF EXPERIAN INFORMATION SOLUTIONS,
                  INC., 30(b)(6) WITNESS DOUGLAS HOLLON
11                          October 27, 2017
          * * * * * * * * * * * * * * * * * * * * * * * * * * *
12
13       ORAL DEPOSITION OF EXPERIAN INFORMATION SOLUTIONS,
14       INC., 30(b)(6) WITNESS DOUGLAS HOLLON, produced as a
15       witness and duly sworn, was taken in the above-styled
16       and numbered cause on October 27, 2017, from 10:02
17       a.m. until 6:32 p.m., before Suzanne Kelly, CSR No.
18       1260, in and for the State of Texas, reported by
19       stenographic method at the Law Offices of
20       Jones Day located at 2727 N. Harwood Street, Dallas,
21       Texas, pursuant to Federal Rules of Civil Procedure
22       and the provisions stated on the record, if any.
23
24       JOB NO.: CA2673275
25       PAGES 1 - 330

                                                                     Page 1

                                  9HULWH[W/HJDO6ROXWLRQV
                                       
      Case2:17-cv-01408-RFB-VCF
     Case  2:16-cv-02978-JAD-NJK Document
                                  Document90-23
                                           130-20Filed
                                                    Filed 12/14/18Page
                                                        11/01/18    Page 3 of
                                                                       323 of 12
                                                                              336
                                    &21),'(17,$/

1        the CII field that lists the bankruptcy
2        information.
3                             So when you look at the ACDV, it's
4        the CII field that determines the bankruptcy
5        information.
6                Q.   I see.      And on the Subscriber Response,
7        I see that Military Star re-reported the CII of
8        H.     Correct?
9                A.   Yes, they did.
10               Q.   So how did Experian decide whether to
11       favor the CII of H or the account status rating
12       of 97 in Military Star's ACDV response as it was
13       reported on Mr. Leoni's November 24th, 2016,
14       CF -- CDF?
15               A.   Okay.      We still stored the data.               It's
16       still included in bankruptcy.                     It's still
17       discharged in the bankruptcy.                     That's what the
18       "CII" means.         I believe the question earlier is
19       why the 97, the charge-off was not listed on the
20       CDF.
21                            And at that time, I didn't know.                      I
22       still don't know.            So we'll have to clarify that,
23       why it did not appear.
24               Q.   Did Experian make a choice as to whether
25       to report the bankruptcy or the charge-off status

                                                                     Page 322

                                    9HULWH[W/HJDO6ROXWLRQV
                                         
      Case2:17-cv-01408-RFB-VCF
     Case  2:16-cv-02978-JAD-NJK Document
                                  Document90-23
                                           130-20Filed
                                                    Filed 12/14/18Page
                                                        11/01/18    Page 4 of
                                                                       324 of 12
                                                                              336
                                    &21),'(17,$/

1        when it received this -- Military Star's ACDV
2        response?
3                             MR. CUMMINGS:            Calls for
4        speculation.
5                             THE WITNESS:            Okay.       Well,
6        according to our records, the ACDV was processed
7        through our automated system.                     So, you know, when
8        you say we made a choice, it was processed
9        through our automation system.                        So there wasn't a
10       choice.      It was just processed.
11       BY MR. CLARK:
12              Q.    So, if Experian didn't make a choice,
13       did it blindly rely on the information that the
14       Military Star provided to it in the ACDV
15       response?
16                            MR. CUMMINGS:            Asked and answered.
17                            THE WITNESS:            Right data furnishers
18       are the best source for their data.                        So they
19       provided their answer.                They provided their
20       response, and we stored it.
21       BY MR. CLARK:
22              Q.    But to be clear, you did not report on
23       Mr. Leoni's CDF an account status of charge-off?
24              A.    That is correct, sir.                    It's not listed
25       on the CDF.

                                                                          Page 323

                                    9HULWH[W/HJDO6ROXWLRQV
                                         
      Case2:17-cv-01408-RFB-VCF
     Case  2:16-cv-02978-JAD-NJK Document
                                  Document90-23
                                           130-20Filed
                                                    Filed 12/14/18Page
                                                        11/01/18    Page 5 of
                                                                       325 of 12
                                                                              336
                                    &21),'(17,$/

1                Q.     So Experian, if nothing else, made a
2        choice about the information it was going to
3        present to Mr. Leoni in the CDF.                      Correct?
4                A.     Right.    Again, you're -- you're getting
5        a wrapped-around choice.                 We don't make a choice
6        of what we're going to report to Mr. Leoni.                        The
7        CD -- or excuse me -- the ACDVs were processed,
8        and we provided the results to Mr. Leoni.
9                             So, it wasn't like we -- a person
10       sat there and said, "Oh, I'm not going to report
11       that.        That's not how we do business, sir.                  I'm
12       sorry."
13               Q.     Did Experian make a choice when it
14       denied -- in the manner in which it designed its
15       auto ACDV processing system?
16               A.     I'm sorry.       That's not an area that I am
17       knowledgeable of.            I don't know, you know, what
18       Experian did in regards to designing our database
19       in our systems.
20               Q.     Is that something that Pat Finneran
21       might be able to answer for us?
22                            MR. CUMMINGS:            Objection; calls for
23       speculation.
24                            THE WITNESS:            I do not know what
25       Pat Finneran could answer to you.

                                                                     Page 324

                                    9HULWH[W/HJDO6ROXWLRQV
                                         
 Case2:17-cv-01408-RFB-VCF
Case  2:16-cv-02978-JAD-NJK Document
                             Document90-23
                                      130-20Filed
                                               Filed 12/14/18Page
                                                   11/01/18    Page 6 of
                                                                  331 of 12
                                                                         336
 Case2:17-cv-01408-RFB-VCF
Case  2:16-cv-02978-JAD-NJK Document
                             Document90-23
                                      130-20Filed
                                               Filed 12/14/18Page
                                                   11/01/18    Page 7 of
                                                                  332 of 12
                                                                         336
 Case2:17-cv-01408-RFB-VCF
Case  2:16-cv-02978-JAD-NJK Document
                             Document90-23
                                      130-20Filed
                                               Filed 12/14/18Page
                                                   11/01/18    Page 8 of
                                                                  333 of 12
                                                                         336
 Case2:17-cv-01408-RFB-VCF
Case  2:16-cv-02978-JAD-NJK Document
                             Document90-23
                                      130-20Filed
                                               Filed 12/14/18Page
                                                   11/01/18    Page 9 of
                                                                  334 of 12
                                                                         336
 Case2:17-cv-01408-RFB-VCF
Case  2:16-cv-02978-JAD-NJK Document
                            Document 90-23
                                     130-20 Filed
                                              Filed11/01/18
                                                    12/14/18 Page
                                                              Page335
                                                                   10 of
                                                                      of 336
                                                                         12
 Case2:17-cv-01408-RFB-VCF
Case  2:16-cv-02978-JAD-NJK Document
                            Document 90-23
                                     130-20 Filed
                                              Filed11/01/18
                                                    12/14/18 Page
                                                              Page336
                                                                   11 of
                                                                      of 336
                                                                         12
Case
 Case2:16-cv-02978-JAD-NJK
      2:17-cv-01408-RFB-VCF Document
                             Document130-20
                                      90-24 Filed
                                            Filed 12/14/18
                                                  11/01/18 Page
                                                           Page 12
                                                                1 ofof29
                                                                       12



                           EXHIBIT 22
Excerpts of Nov. 6, 2017 Deposition of Plaintiff (“Plaintiff Depo”)
                              (Redacted)
